UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 95-5406

JAMES CLEO WHITE, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-94-422)

Submitted: April 15, 1996

Decided: April 29, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John D. (Jay) Elliott, Columbia, South Carolina, for Appellant.
J. Preston Strom, Jr., United States Attorney, Marvin J. Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

James Cleo White, Jr., pled guilty to conspiracy to possess mari-
juana with intent to distribute, 21 U.S.C.A. § 846 (West Supp. 1995),
and to aiding and abetting the distribution of marijuana, 21 U.S.C.A.
§ 841 (West 1981 & Supp. 1995), 18 U.S.C.§ 2 (1988). He appeals
his 57-month sentence on the grounds that the district court clearly
erred in determining the amount of marijuana attributable to him,
USSG § 2D1.1,1 and in finding that he had a supervisory role in the
offense. USSG § 3B1.1(b). We affirm.

White was contacted in June 1994 by Jerry Spires, a marijuana
dealer who was cooperating with authorities. White had dealt with
Spires before. On this occasion, White took Spires to meet his
nephew, Ronnie Malpass. Spires told Malpass he wanted to buy 200
pounds of marijuana. Malpass told Spires he had access to 300
pounds of marijuana in Charleston, South Carolina, and 500 pounds
"up the road." White later explained to Spires that "up the road"
meant in Tennessee. White telephoned Spires later that day and told
him that Malpass had gone to check on the marijuana.

A few days passed, during which Malpass made telephone calls to
the Charleston area and to Tennessee. White was in contact with
Spires and agreed that the marijuana would be delivered to Spires's
house. However, on June 15, Malpass called Spires and said he
"couldn't get but one of them." A disagreement arose over where the
delivery would be made. An unidentified person who had brought the
marijuana to a home2 near Chappells, South Carolina, and wanted
_________________________________________________________________
1 United States Sentencing Commission, Guidelines Manual (Nov.
1994).
2 The home of codefendant Donald Cook, who had previously allowed
his house to be used as a stash house.

                    2
Spires to come there. Spires, who had law enforcement officers wait-
ing at his house for the delivery, said he was unwilling to go to an
unfamiliar place to meet unfamiliar people.

At this point, White drove to Spires's house and told him that if
Spires would take delivery in Chappells, the source would later be
willing to deliver 100 pounds a week to his house. When Spires and
White arrived at the home where Malpass was waiting, White
directed Malpass to take Spires to the vehicle containing the mari-
juana, which was parked 200 yards away. Malpass then had to go
back and get the key to the trunk from White. After the delivery,
White and the others were arrested.

White objected to the probation officer's recommendation that 200
pounds of marijuana should be attributed to him for sentencing pur-
poses, arguing that he was not personally capable of producing 200
pounds. At sentencing, White agreed that Spires had negotiated to buy
200 pounds but said that he had not been sure whether Malpass could
produce 200 pounds.

Drug amounts under negotiation are used to compute a defendant's
sentence unless the court finds that the defendant did not intend or
was not reasonably capable of producing the negotiated amount.
USSG § 2D1.1, comment. (n.12). In a drug conspiracy, moreover, a
defendant is responsible for all reasonably foreseeable acts of others
in furtherance of the conspiracy. USSG § 1B1.3(a)(1)(B). The district
court found that the most reasonable inference from the evidence
before it was that the 100 pounds delivered to Spires was a first
installment and that the rest of the 200 pounds could have been pro-
duced eventually.

The district court's determination of the drug amount attributable
to a defendant is a factual question reviewed for clear error. United
States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996). We cannot say that
the district court was clearly in error. White admitted an agreement
for 200 pounds at sentencing. Even though only 100 pounds were pro-
duced on the day he was arrested, Spires's recorded conversations
with White and Malpass do not support an inference that no more
could be produced.

                    3
White next contends that he was not a supervisor, but merely a go-
between. He testified at sentencing that he gave no directions to any-
one; however, he admitted that he played an active role in bringing
about the sale. The district court rejected the probation officer's rec-
ommendation that White receive a four-level leader/organizer adjust-
ment, but found that he was a supervisor because he got on the
telephone to resolve the conflict between Malpass and Spires over the
delivery site and ultimately convinced Spires to come to Chappells.
A manager or supervisor adjustment is appropriate when the defen-
dant manages or supervises at least one other participant. USSG
§ 3B1.1, comment. (n.2). One of the factors to be considered is
whether the defendant exercises some degree of control and authority
over the others. USSG § 3B1.1, comment. (n.4). Although there was
no evidence before the district court to establish that White gave
orders to Malpass or the other conspirators, there was no doubt that
he was a person of authority in the conspiracy, and that the marijuana
transaction would not have occurred without his orchestration. On
these facts, we find that the district court did not clearly err in finding
that White's was a supervisory role.

The sentence imposed by the district court is therefore affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     4